Citation Nr: 0710017	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-24 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include as due to exposure to herbicides such as Agent Orange 
or due to service-connected disability.

2.  Entitlement to service connection for epididymitis, to 
include as due to exposure to herbicides such as Agent Orange 
or due to service-connected disability.

3.  Entitlement to service connection for an aneurysm, to 
include as due to exposure to herbicides such as Agent Orange 
or due to service-connected disability.

4.  Entitlement to service connection for a white mass on the 
brain, to include as due to exposure to herbicides such as 
Agent Orange or due to service-connected disability.

5.  Entitlement to service connection for memory loss, to 
include as due to exposure to herbicides such as Agent Orange 
or due to service-connected disability.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
asbestos and/or lead-based paint.

7.  Entitlement to service connection for the residuals of 
the removal of ganglion from the left wrist.

8.  Entitlement to service connection for right ear hearing 
loss.

9.  Entitlement to service connection for a seizure disorder, 
to include as due to exposure to lead-based paint and/or 
herbicides such as Agent Orange.

10. Entitlement to service connection for erectile 
dysfunction, to include as due to exposure to herbicides such 
as Agent Orange or due to service-connected disability.

11. Entitlement to an initial rating higher than 20 percent 
for degenerative disc disease and degenerative joint disease 
of the lumbar spine.

12. Entitlement to an initial compensable rating for a 
history of kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947, and again from September 1952 to July 1970.  
The veteran served nineteen days in the Republic of Vietnam 
in 1965.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has coronary artery disease that began many 
years after service and is not a result of exposure to 
herbicides including Agent Orange.

3.  The veteran's heart disease is not a result of service-
connected disability.

4.  The veteran experienced epididymitis many years after 
service and it is not a result of exposure to herbicides 
including Agent Orange.

5.  Bouts of epididymitis are not results of service-
connected disability.

6.  The veteran has an aneurysm that developed many years 
after service and is not a result of exposure to herbicides 
including Agent Orange.

7.  The veteran's aneurysm is not a result of service-
connected disability.

8.  The veteran has a white mass of the brain that was 
identified many years after service and is not a result of 
exposure to herbicides including Agent Orange.

9.  A white mass of the brain is not a result of service-
connected disability nor is it a disability in and of itself.

10. Complaints of short-term memory loss began many years 
after service and are not results of exposure to herbicides 
including Agent Orange.

11. Memory loss is not a result of service-connected 
disability.

12. The veteran has chronic obstructive pulmonary disease due 
to a lengthy history of smoking cigarettes.

13. The veteran has slight weakness in the left wrist and 
scarring due to the surgical removal of ganglion during 
service.

14. The veteran has right ear hearing loss due to noise 
exposure during service.

15. The veteran's seizure disorder did not begin during 
service, is not a result of exposure to lead-based paint 
during service, and is not a result of exposure to herbicides 
including Agent Orange.

16. The veteran has erectile dysfunction that began many 
years after service and is not a result of exposure to 
herbicides including Agent Orange.

17. The veteran's erectile dysfunction is not a result of 
service-connected disability.

18. The veteran has severe limitation of motion in the lumbar 
spine due to pain.

19. The veteran has a history of passing kidney stones during 
service without current evidence of a recurrence of kidney 
stones, colic or the need for catheterization.


CONCLUSIONS OF LAW

1.  Heart disease was not incurred in service, presumed to 
have been incurred in service, or incurred as a result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

2.  Epididymitis was not incurred in service, presumed to 
have been incurred in service, or incurred as a result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).

3.  An aneurysm was not incurred in service, presumed to have 
been incurred in service, or incurred as a result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

4.  A white mass on the brain was not incurred in service, 
presumed to have been incurred in service, or incurred as a 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 1133, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

5.  Memory loss was not incurred in service, presumed to have 
been incurred in service, or incurred as a result of service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
1131, 1133, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

6.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

7.  Residual weakness and scarring of the left wrist were 
incurred during service as residuals of the removal of 
ganglion from the left wrist.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

8.  Right ear hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2006).

9.  A seizure disorder was not incurred in service or 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1133, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

10. Erectile dysfunction was not incurred in service, 
presumed to have been incurred in service, or incurred as a 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1131, 1133, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).

11. Criteria for a 40 percent rating for degenerative disc 
disease and degenerative joint disease of the lumbar spine 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5292 (2002).

12. Criteria for a compensable rating for a history of kidney 
stones have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.115b, Diagnostic Code 7508 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2001 and September 2002, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  

The Board notes that a Report of Contact dated in January 
2006 reflects that a VA representative spoke to the veteran 
about his claims and the fact that a specific notice was not 
sent with respect to his claim of entitlement to service 
connection for epididymitis.  The veteran indicated that he 
did not require additional notice and advised that he had no 
additional evidence to submit with respect to the claim in 
question or any other claim.  As such, the Board finds that 
VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decisions in keeping with Pelegrini.  Thus, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  He opted out of a scheduled hearing before a 
Decision Review Officer in September 2004 and instead had an 
informal conference to discuss the state of each issue.  
Additionally, the veteran specifically withdrew his request 
for a hearing before the Board in April 2006.

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  In fact, the veteran 
advised VA in June 2006 that he did not have any additional 
evidence to submit and/or identify to substantiate his 
claims.  The Board acknowledges that the veteran's 
representative requested in its January 2007 Brief that a 
number of issues be remanded to determine if the veteran had 
a calcium disorder that was causing the disabilities; 
however, the Board does not find sufficient evidence to 
require VA to obtain such a medical opinion under 38 C.F.R. 
§ 3.159(c)(4).  Specifically, the veteran and his 
representative have submitted numerous theories to support 
the claims of entitlement to service connection, but have not 
identified any medical evidence to suggest that a calcium 
deficiency began during service and is the cause of all 
disabilities here in question.  Consequently, the Board finds 
no support for the request to further delay a decision in 
this matter.  Rather, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the merits of each claim 
will be addressed.

Service Connection

The veteran contends that he has a multitude of disabilities 
as a result of presumed exposure to Agent Orange during 
nineteen days of service in Danang, Vietnam, in 1965.  He has 
not provided medical evidence, treatise or otherwise, to 
support his claims; he simply asserts that common sense 
dictates that a person with so many unexplained medical 
problems must have been exposed to something in the course of 
his life that would cause all of the problems.  The veteran 
submitted many statements with respect to each claim, as will 
be discussed further below, setting out alternate theories of 
service connection.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for heart disease, which 
is deemed to be a chronic disease under 38 C.F.R. § 3.309(a).  
As such, service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the disease manifest 
to a degree of ten percent or more within one year from the 
date of separation from service.  See 38 C.F.R. § 3.307.  
Separation from service is defined as the veteran's discharge 
date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, because the 
veteran was discharged from service in November 1947 and 
again in July 1970 evidence must show that chronic heart 
disease manifest to a degree of ten percent by July 1971 in 
order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for the following conditions:  
hepatobiliary cancers, nasal and nasopharyngeal cancer, bone 
cancers, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia, reproductive effects (abnormal sperm 
parameters and infertility), Parkinson's disease, chronic 
persistent peripheral neuropathy, lipid and lipoprotein 
disorders, gastrointestinal and digestive disease (other 
than diabetes mellitus), immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, amyloidosis, and any other condition for which 
the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Although the RO did not consider this amendment, the veteran 
will not be prejudiced by the Board's consideration in the 
first instance because it is codification of interpretation 
of existing law as announced by the Court in Allen v. Brown, 
7 Vet. App. 439 (1995).

Heart Disease

The veteran has provided several theories to support his 
claim of entitlement to service connection, none of which 
include reference to having actually experienced heart 
disease during service.  In one instance, the veteran asserts 
that it is more than coincidental that he developed heart 
disease and many other disabilities following exposure to 
Agent Orange.  In his very specific notice of disagreement, 
however, the veteran asserts that heart disease developed as 
a result of all of his other disabilities and NOT as a result 
of exposure to Agent Orange.  In an effort to thoroughly 
address the issue here on appeal, the Board will consider all 
theories notwithstanding the veteran's contradictory 
statements.

First, the Board finds that service personnel records show 
that the veteran served nineteen days in Vietnam in March of 
1965.  As such, he meets the criteria for a presumption of 
exposure to Agent Orange.  

The veteran's service medical records do not show any 
complaints of a reaction to herbicides nor of treatment for 
chest pain or other symptoms associated with heart disease.  
Post-service treatment records show a diagnosis of coronary 
artery disease in 1984.  This is consistent with the 
veteran's assertions and the succinct October 2002 letter 
from the veteran's wife.  Treatment records do not show that 
the etiology of the diagnosed heart disease was ever related 
to a period of active service or the veteran's service-
connected genitourinary, dermatologic or orthopedic problems.

Current treatment records show that the veteran is treated 
for many disabilities, including coronary artery disease.  He 
has undergone several VA examinations and complained of a 
history of chest pains and shortness of breath.  His heart 
disease, however, is not medically shown to be a result of 
active service or exposure therein.

Service connection for heart disease is denied on a direct 
basis as it is not shown to have begun during service or as a 
consequence of service.  It is denied as a chronic disease on 
a presumptive basis as there is no evidence of the veteran 
having developed heart disease within a decade of his 
discharge from service in 1970.  Service connection is denied 
on a presumptive basis for a herbicide-related disability 
because heart disease is not recognized as a presumptive 
disease and the veteran has not provided any medical evidence 
to suggest that coronary artery disease began as a result of 
exposure to Agent Orange.  Finally, service connection must 
also be denied on a secondary basis because there is no 
medical evidence to support the "common sense" theory that 
heart disease developed as a result of all other 
disabilities.  


The veteran's statements are really the only evidence in 
support of his claim and absent some type of medical 
training, his statements, standing on their own, are 
insufficient to establish a relationship between service or 
service-connected disability and his currently diagnosed 
heart disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (Laypersons are not competent to offer medical 
opinions).  It is important to point out here that the only 
disabilities that are service connected are degenerative 
disease of the spine, residuals of duodenal ulcer surgery - 
vagotomy and pyloroplasty, splenectomy, dermatitis, a history 
of kidney stones and hearing loss.  The veteran seems to tie 
his heart disease to the many disabilities that have not been 
determined to be related to his period of service and, as 
such, service connection on a secondary basis is not 
available.  Therefore, after a complete review of the record 
evidence, service connection for heart disease is denied on 
all theories.

Epididymitis

The veteran has also submitted competing theories of service 
connection for epididymitis.  In addition to those submitted 
for his heart disease, he has provided numerous statements 
suggesting that the bouts of epididymitis experienced after 
service were related to his in-service passing of kidney 
stones.  The veteran has submitted statements to the effect 
that he has been advised by treating physicians that he is 
predisposed to epididymitis because of his history of kidney 
stones, but he has not provided VA with actual statements 
from those physicians.

The evidence shows that the veteran underwent major surgery 
during service due to symptoms associated with a duodenal 
ulcer.  In April 1967, he had the ulcer repaired with the 
performance of a vagotomy and pyloroplasty; at that time, a 
splenectomy was also performed.  The veteran experienced the 
passing of kidney stones later in 1967 and 1968.  There is no 
evidence of residuals due to the April 1967 surgery or the 
passing of kidney stones; there is no medical evidence of 
epididymitis being related to those events.

The veteran underwent VA examination in August 2002 and the 
only residuals of the 1967 surgery were described as 
gastroesophageal reflux disease (GERD) and diarrhea.  Upon VA 
examination in November 2002, the veteran described a history 
of having experienced epididymitis two or three years prior 
that resolved with the use of antibiotics.  In June 2005, the 
veteran was treated for right testicle epididymitis and a 
history of left testicle epididymitis was noted.  The 
veteran's pain was noted to be unusual in presentation, but 
most consistent with epididymitis.  There is no opinion of 
record relating the bouts of epididymitis with service, 
exposure to Agent Orange or to the veteran's service-
connected disabilities.

Service connection for epididymitis is denied on a direct 
basis as it is not shown to have begun during service or as a 
consequence of service.  Service connection is also denied on 
a presumptive basis for a herbicide-related disability 
because epididymitis is not recognized as a presumptive 
disease and the veteran has not provided any medical evidence 
to suggest that either bout of epididymitis began as a result 
of exposure to Agent Orange.  Finally, service connection 
must also be denied on a secondary basis because there is no 
medical evidence showing that epididymitis developed as a 
result of service-connected disability.  

Aneurysm

The veteran's contentions with respect to entitlement to 
service connection for an aneurysm are based on his personal 
belief that he developed the aneurysm as a result of 
calcification and plaque found in various parts of his body.  
He initially claimed that he developed the aneurysm either as 
a result of exposure to Agent Orange or secondary to his 
history of kidney stones.  As with his other claims, the 
veteran has not provided medical evidence to support his 
theories.  He simply asserts that it is common sense to make 
the connection between his service in Vietnam and his 
multitude of health problems.

The medical evidence shows no evidence of aneurysm during 
service or for many years after the veteran's discharge in 
1970.  The veteran was treated for epididymitis in 2002 and 
was found to have an aortic aneurysm.  Upon computerized 
tomography (CT) scan performed when hospitalized in June 
2005, the aneurysm was described as a three centimeter aortic 
aneurysm that was not dissecting and no treatment was 
recommended.  

None of the medical records include a medical opinion that 
the aneurysm developed as a result of the surgeries performed 
during service or the veteran's history of having had kidney 
stones during service without sequelae.  There is also no 
evidence to suggest that an aneurysm can be related to 
exposure to herbicides such as Agent Orange.  Again, the only 
evidence in support of the veteran's claim is his own 
statements which cannot be accepted as competent medical 
evidence linking current disability to either a period of 
service or a service-connected disability.  Therefore, 
service connection for an aneurysm must be denied on a direct 
basis as it is not shown to have begun during service or as a 
consequence of service; on a presumptive basis for a 
herbicide-related disability because an aneurysm is not 
recognized as a presumptive disease and the veteran has not 
provided any medical evidence to suggest that it began as a 
result of exposure to Agent Orange; and, on a secondary basis 
because there is no medical evidence to support the "common 
sense" theory that the veteran's aneurysm developed as a 
result of all other disabilities.  

White Mass on Brain and Seizure Disorder

The veteran contends that he has a white mass on his brain as 
a result of a seizure disorder that began during service.  He 
has consistently described losing consciousness when visiting 
his parents during a period of convalescence in 1967 
following his ulcer surgery.  Although he did not require 
treatment for a seizure disorder until the 1980's, the 
veteran believes that the loss of consciousness during 
service was a precursor to his later diagnosed seizure 
disorder.  The veteran has also asserted that he developed a 
seizure disorder during service as a result of having to 
paint the deck of his ship with lead-based paint.

The medical evidence shows that the veteran was not diagnosed 
as having a seizure disorder during service and that he was 
discharged in 1970 without any indication of a seizure 
disorder or having a white mass on his brain.  Apparently, 
the veteran had a seizure in 1980 and began taking Dilantin.  
Upon seeing a VA neurologist in August 1991 following another 
seizure, the neurologist opined that his history was highly 
suggestive of a seizure disorder.  Interestingly, the 
neurologist stated that the syncopal episode described by the 
veteran to have occurred in 1967 was probably vasovagal while 
episodes occurring in 1972 and more recently suggested 
seizures.  Magnetic resonance imaging (MRI) showed a few 
white matter lesions.

In August 1994, the veteran was treated for memory loss and 
described having had two episodes of losing consciousness, 
one in 1970 and one in 1991, that he believed to be due to 
gas fumes.  The incident in 1991 was identified as being 
while working on a tractor.  The veteran had a normal 
electroencephalogram (EEG) at that time.

The veteran's wife submitted a statement in October 2002 
reflecting that she met the veteran in 1968 and married him 
in 1970.  She said the veteran had a tremor in his right hand 
for the entire time she had known him and that he had been 
depressed since about eight months after their marriage 
began.  The veteran's wife related that the veteran had a 
seizure in 1980 and again in 1991.  She also stated that she 
had researched herbicide exposure and thought that the 
veteran's problems were due to exposures during his time in 
the Navy.  The veteran's wife did not identify the type of 
research performed and/or if she was a scientist or medical 
professional.

In December 2004, the veteran under went CT scan of his head 
and was determined to have sinusitis and cerebral atrophy 
consistent with his age.  There was no evidence of masses or 
intracranial bleeds.  Treatment records since that time do 
not include an opinion as to the etiology of the veteran's 
seizure disorder or white mass material on the brain.

Given the evidence as outlined above, the Board finds that 
there is no evidence of a white mass on the brain being an 
actual disability for which compensation may be awarded.  It 
is important to point out that absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  There is no evidence of 
the white mass causing impairment and no recommended 
treatment to suggest that it is an actual disability.  As 
such, service connection must be denied for a white mass on 
the brain on all theories as there is no evidence of a 
disability having its origin in service or as a consequence 
of service or service-connected disability.

As for the veteran's seizure disorder, the medical evidence 
clearly shows that the veteran was discharged from service in 
1970 without a diagnosed seizure disorder.  He lost 
consciousness in 1967, but did not require follow-up 
treatment with medication such as was required after the 1980 
incident that was described as an actual seizure.  It appears 
that the veteran questioned the RO's denial of service 
connection for a seizure disorder based on its interpretation 
of the term vasovagal as he commented on the 1967 incident 
not being characterized as an actual seizure.  The Board 
points out that the neurologist who treated the veteran in 
the 1990's used the term vasovagal in reference to the 1967 
incident to set it apart from the post-service episodes that 
were characterized as being part of a seizure disorder.  The 
medical evidence since that time has not altered the 
characterization of the events and, therefore, the Board can 
find no medical evidence to link the post-service events to 
either the veteran's loss of consciousness while recuperating 
from surgery in 1967, his use of lead-based paint, or his 
presumptive exposure to Agent Orange.

The Board has carefully reviewed all of the evidence in an 
effort to determine the nature of the veteran's seizure 
disorder.  It appears that he has experienced about one 
seizure per decade since his discharge from service in 1970.  
The medical evidence does not support the contention that the 
event in 1967 was a seizure.  The statements from the veteran 
and his wife that his post-service seizure disorder is bound 
to be a result of exposure to Agent Orange is simply too 
nebulous to be accepted as fact and is inconsistent with the 
findings of the Secretary with respect to diseases that are 
presumptively caused by exposure to the herbicides used in 
Vietnam during the veteran's brief tour there.  Additionally, 
there is no medical evidence to support the theory that a 
post-service seizure disorder was brought about by using 
lead-based paint many years earlier.  As pointed out above, 
laypersons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, service connection for a seizure disorder must 
be denied on a direct basis and on a presumptive basis as a 
herbicide-related disability.




Memory Loss

The veteran currently contends that he has short-term memory 
loss as a result of the many medications he takes for various 
disabilities.  He has previously asserted that he has memory 
loss due to exposure to herbicides or as a result of his 
heart disease.  The veteran has at no time suggested that his 
memory loss began during service.

The medical evidence shows that the veteran complained of 
memory loss when being treated for seizures in August 1994.  
He related that it had begun around 1992.  The veteran has 
not been treated specifically for memory loss.  Treatment 
notes suggest that the memory loss is considered as a side-
effect of medication for seizures.

Upon VA examination in November 2002, it was noted that the 
veteran had a modest degree of memory loss of recent 
medications and medical procedures.  His treatment records 
show that he relates his memory loss to the use of 
medications for heart disease and a seizure disorder.  There 
is no medical evidence linking memory loss to possible 
exposure to Agent Orange or other contaminants during 
service.

Given the evidence as outlined, the Board finds that the 
veteran's memory loss has not been medically linked to his 
period of service, to his presumptive exposure to Agent 
Orange or to a service-connected disability.  The medical 
evidence reflects memory loss being tied to the veteran's use 
of medication for nonservice-connected disabilities.  
Therefore, service connection for memory loss must be denied 
on a direct basis, on a presumptive basis as a herbicide-
related disability, and on a secondary basis.

Chronic Obstructive Pulmonary Disease (COPD)

The veteran contends that he developed a respiratory disorder 
as a result of his many years of working and living on ships 
that were laden with asbestos and lead-based paint.  He 
discounts the theory of his smoking habit being the cause of 
his COPD because he recently stopped smoking.  Interestingly, 
the veteran has not commented on the fact that records 
clearly show that he smoked approximately two packs of 
cigarettes per day for five decades; he described it at one 
VA examination as smoking from seventeen to seventy-two.

X-rays dated in 1992 show mild linear scarring of the lungs 
and a diagnosis of chronic obstructive pulmonary disease.  
Treatment records include the recommendation that the veteran 
stop smoking cigarettes for many years with no evidence of 
complete cessation although he has cut down in recent years.  
There are no findings of asbestosis or lung problems due to 
exposure to asbestos or lead-based paint in the treatment 
notes.

Upon VA examination in November 2002, the veteran complained 
of shortness of breath with activities.  He related that he 
had cut down to five cigarettes per day after smoking one and 
one-half to two packs per day for over fifty years; he also 
related having been exposed to asbestos and lead paint while 
a seaman.  The chest was clear and there was no expiratory 
wheeze upon examination.  Upon pulmonary function studies, 
the examiner found the results to be consistent with COPD 
from long-term smoking, noting that the decreased diffusion 
capacity was only remotely related to asbestos exposure-type 
lung disabilities.  X-rays of the chest showed no evidence of 
calcified plaque or pleural thickening as would indicate 
asbestos-related changes.  As such, the examiner determined 
that the veteran's COPD was due to long-term smoking.

The veteran has not provided or identified any medical 
evidence to refute the opinion of the VA examiner that his 
COPD is due to smoking.  As such, the only evidence in 
support of his claim is his own statements.  Absent any 
medical evidence to the contrary, the Board finds that the 
veteran developed COPD due to smoking cigarettes and not as a 
result of his period of active service and various exposures 
therein.  Although the veteran points out that he started 
smoking during service, this has no bearing on whether 
service connection may be awarded because the regulations 
clearly set out at 38 C.F.R. § 3.300 that disability will not 
be considered to be service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  As such, service 
connection for COPD is denied.

Left Wrist

The veteran had ganglion removed from his left wrist during 
service.  He claims that he has scarring and weakness in the 
left wrist as a result.  The veteran does not require 
treatment for his left wrist complaints, but desires service 
connection for the residuals of the in-service surgery.

The veteran underwent VA examination in November 2002.  The 
examiner reviewed the claims folder and noted the in-service 
surgery.  Upon examination, the veteran was noted to have a 
four centimeter very fine and non-disfiguring scar at the 
junction of his left hand and wrist, normal range of motion 
in the wrist and fairly normal strength in the wrist.  The 
examiner found the scars and involvement of the ganglion to 
be inconsequential.

Based on the evidence of record, service connection for 
scarring and weakness in the left wrist is granted as a 
result of in-service removal of ganglion.  It is irrelevant 
at this stage that the involvement with the wrist is deemed 
to be inconsequential.  It is only important that a medical 
link be made to award service connection.  Therefore, because 
it is medically shown that the veteran has scarring and less 
than normal strength in his left wrist due to an in-service 
surgical procedure, service connection must be granted.

Right Ear Hearing Loss

The veteran contends that he developed hearing loss in both 
ears, with the left being more severe than the right, as a 
result of acoustic trauma during his service with the Navy.  
Service connection has been awarded for left ear hearing 
loss.

Upon audiological evaluation at discharge from service in 
1970, pure tone thresholds, in decibels, were recorded as 
follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
25
25
LEFT
15
15
10
30
15

This testing reflects a decrease in hearing acuity when 
compared to previous tests performed during service.

Upon VA examination in December 2002, an examiner determined 
that none of the veteran's hearing loss in his right ear and 
most of the hearing loss in the left ear was not due to noise 
exposure during service.  The examiner speculated that it was 
due to aging or cerebral cardiovascular disease.  

On authorized audiological evaluation in December 2004, pure 
tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
55
LEFT
40
45
55
45
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.

An ear, nose and throat specialist reviewed the veteran's 
claims folder and examined the veteran in April 2005.  It was 
noted that hearing loss in the right ear was deemed to be 
normal for VA purposes upon discharge from service in 1970.  
The specialist determined, however, that the veteran had 
bilateral high frequency sensorineural hearing loss in both 
ears that was probably due to noise exposure.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or, when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See 38 C.F.R. 
§ 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Based on current medical evidence, the Board finds that the 
veteran's right ear hearing loss meets criteria of a 
disability for VA purposes.  Additionally, the specialist who 
reviewed the matter in April 2005 found that the bilateral 
hearing loss was due to noise exposure.  When considering 
that the left ear hearing loss was found to be a result of 
military noise exposure and resolving all reasonable doubt in 
favor of the veteran, the Board finds that right ear hearing 
loss also began as a result of noise exposure during service.  
Accordingly, service connection for right ear hearing loss is 
granted.

Erectile Dysfunction

The veteran contends that he developed erectile dysfunction 
many years after his discharge from service as a result of 
either exposure to Agent Orange or the use of medications for 
his seizure disorder and heart disease.  The veteran's 
current theory is that the dysfunction is a side-effect of 
medication for disabilities that should be service-connected, 
but he has not dismissed his claim related to Agent Orange so 
it will be discussed.  His statements related to that aspect 
of his claim again reflect his belief that it is common sense 
to believe that erectile dysfunction, when considered with 
his plethora of other problems, began as a result of 
exposures in Vietnam.

Consistent with the veteran's assertions, his service medical 
records are silent for evidence of erectile dysfunction.  He 
has been treated for many years post-service without much 
success.  The medical records do not contain any suggestion 
that erectile dysfunction began as a result of exposure to 
Agent Orange or any other herbicide used in Vietnam in 1965.

The veteran underwent VA examination in November 2002 and 
related having had erectile dysfunction since he began taking 
medication for his heart disease approximately seven years 
earlier.  It was noted that he was concerned about his 
seizure medication as well.  A history of recurrent urinary 
tract infections was noted as was the earlier diagnosis of 
epididymitis that resolved with the use of antibiotics.  The 
examiner reviewed the entirety of the medical records, 
examined the veteran and opined that it was not likely that 
erectile dysfunction was a service-related disability.

Subsequent to the November 2002 examination, the veteran 
related to VA that his wife actually thought his erectile 
dysfunction began in the 1980's when he first started taking 
Dilantin, that it got better when he got off of that drug, 
and that it increased when he began taking seizure medication 
again in 1991.  Treatment records dated between 2002 and the 
veteran's hospitalization in June 2005 for a second bout of 
epididymitis reflect treatment for erectile dysfunction as a 
side-effect of medications for heart disease and a seizure 
disorder, two nonservice-connected disabilities.  They do not 
contain findings of erectile dysfunction developing as a 
result of service or service-connected disability.  
Additionally, the current treatment records do not reflect a 
link between the veteran's presumed exposure to Agent Orange 
in 1965 and his erectile dysfunction.

Following a complete review of the record evidence and the 
various assertions of the veteran, the Board can find no 
medical evidence to support a grant of service connection for 
erectile dysfunction on either a direct basis, a presumptive 
basis, or upon a secondary service-connection basis.  
Unfortunately, the only evidence in support of this claim is 
the veteran's statements.  It appears that his current belief 
is that his erectile dysfunction is a result of medications 
taken for nonservice-connected disabilities that the veteran 
asserts should be service-connected.  Accordingly, the Board 
has no choice but to also deny this claim on all theories.

Increased Ratings

The veteran asserts that his back disability should be rated 
as 40 percent disabling as he has severe limitation of motion 
in the lumbar spine.  He also requests that a 10 percent 
rating be assigned for his history of kidney stones based on 
his current urinary flow problems. 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbar Spine

The veteran's degenerative disc and degenerative joint 
disease of the lumbar spine is currently rated as 20 percent 
disabling using criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  Under that criteria, a 20 
percent rating is assigned when there is evidence of moderate 
limitation of motion in the lumbar spine; a 40 percent rating 
may be assigned when there is evidence of severe limitation 
of motion in the lumbar spine.

During the course of this appeal, all rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51. 454 
(August 27, 2003) codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004).  The amendment changed the 
diagnostic code numbers used for all spine disabilities and 
instituted the use of a general rating formula for diseases 
and injuries of the spine for the new Diagnostic Codes 5235 
to 5243 unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
as outlined above under the discussion of Diagnostic Code 
5293 (Intervertebral Disc Syndrome is redesignated as 
Diagnostic Code 5243).  

The general rating formula is as follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40

Forward flexion of the cervical spine 15 
degrees or less;
or, favorable ankylosis of the entire cervical 
spine............30

Forward flexion of the thoracolumbar spine 
greater than 
30 degrees but not greater than 60 degrees; 
or, forward
flexion of the cervical spine greater than 15 
degrees but not
greater than 30 degrees; or, the combined 
range of motion
of the thoracolumbar spine not greater than 
120 degrees; or,
the combined range of motion of the cervical 
spine not
greater than 170 degrees; or, muscle spasm or 
guarding
severe enough to result in an abnormal gait or 
abnormal
spinal contour such as scoliosis, reversed 
lordosis, or
abnormal kyphosis...................................................20

Forward flexion of the thoracolumbar spine 
greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine greater 
than 30
degrees but not greater than 40 degrees; or, 
combined
range of motion of the thoracolumbar spine 
greater than
120 degrees but not greater than 235 degrees; 
or, 
combined range of motion of the cervical spine 
greater
than 170 degrees but not greater than 335 
degrees; or,
muscle spasm, guarding, or localized 
tenderness not
resulting in abnormal gait or abnormal spinal 
contour; or,
vertebral body fracture with loss of 50 
percent or 
more of the height...................................................10

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); See, too, 38 C.F.R. § 3.114.  

At the outset of this discussion, the Board finds that the 
regulations in effect at the time the veteran filed his claim 
for service connection for a low back disability are more 
favorable to him than the current criteria.  Interestingly, 
the RO noted in its January 2006 Supplemental Statement of 
the Case that the veteran did, in fact, meet criteria for a 
rating of 40 percent under the old rating criteria.  The RO 
failed to assign the requested 40 percent rating, however, 
because it based its findings on medical evidence dated 
subsequent to the change in regulations.

Upon VA examination in November 2002, the veteran only had 
flexion from 0 to 76 degrees and extension from 0 to 26 
degrees.  The examiner found no evidence of sciatica, but 
opined that the veteran would have only 53 degrees of flexion 
and 18 degrees of extension during periods of symptom 
exacerbation.

Upon VA examination in November 2004, the veteran had flexion 
from 0 to 40 degrees and extension from 0 to 16 degrees.  
Sensory function was completely intact throughout the lower 
extremities.  X-rays showed degenerative disc disease at L5-
S1.  The examiner reviewed the claims folder and opined that 
the veteran's osteoporosis was not related to his service-
connected back disabilities.

Treatment records show continued complaints of severe low 
back pain with activities limited due to the pain.  Although 
there are notations of the veteran working with his son doing 
roofing work and yard work, the totality of the records are 
consistent with a finding of severe limitation of motion in 
the lumbar spine for the entire time period here in question.  
They do not show, however, that criteria for a rating higher 
than 40 percent, under the former or the current criteria, 
are met.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

Based on a thorough and sympathetic review of the record, the 
Board finds that the veteran has had severe limitation of 
motion in the lumbar spine throughout the course of this 
appeal and a 40 percent rating is awarded for the entire time 
period in question.  A rating higher than 40 percent is not 
warranted because there is no evidence of neurologic deficits 
or ankylosis of the entire thoracolumbar spine.

Kidney Stones

The veteran's history of kidney stones has been evaluated as 
noncompensable under 38 C.F.R. § 115b, Diagnostic Code 7508, 
for nephrolithiasis.  Except when there is evidence of 
recurrent stones, criteria of Diagnostic Code 7509 are to be 
employed which allow for the assignment of a 10 percent 
rating when there is an occasional attack of colic, not 
infected and not requiring catheter drainage.  Higher ratings 
are assigned when there is a need for catheter drainage or 
there is evidence of kidney function impairment.

As noted above, the veteran requests that his nephrolithiasis 
be rated based on urinary flow.  A review of the medical 
evidence does not reveal that the veteran's complaints 
regarding his slowed urinary flow is a result of his in-
service history of having kidney stones.  Accordingly, the 
Board has no authority to step outside of the rating schedule 
and assign a rating based on symptoms unrelated to the 
service-connected disability.

Upon VA examination in August 2002, the only symptoms 
described were GERD and diarrhea.  There was no evidence of 
recurrent kidney stones or colic.  Treatment records do not 
show a recurrence of kidney stones, colic or the use of a 
catheter.

The veteran was hospitalized in June 2005 and found to have 
gallstones, but no kidney stones.  A CT scan showed normal 
kidney position and no stones.  There was evidence of a 
possible mass or cyst, but nothing noted to be medically 
related to the veteran's history of having kidney stones.

A complete review of the evidence reveals that the veteran 
has not had a recurrence of kidney stones to allow for a 
compensable rating under Diagnostic Code 7508.  Additionally, 
he has not had an attack of colic or the need to use a 
catheter to allow for a compensable rating under Diagnostic 
Code 7509.  And, there is no evidence to suggest that other 
symptoms believed by the veteran to be related to his history 
of kidney stones may be rated under this disability.  
Consequently, a compensable rating must be denied.

Extra-Schedular Rating

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected low back disability and 
history of kidney stones and he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Board has 
been similarly unsuccessful in locating exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his lumbar disability and/or his 
history of kidney stones and treatment records are void of 
any finding of exceptional limitation due to the lumbar spine 
disability and/or history of kidney stones beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by low back pain has an adverse 
impact on employability; however, loss of industrial capacity 
is the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran and higher 
ratings may not be assigned on an extra-schedular basis.





ORDER

Service connection for heart disease, to include as due to 
exposure to herbicides such as Agent Orange or due to 
service-connected disability, is denied.

Service connection for epididymitis, to include as due to 
exposure to herbicides such as Agent Orange or due to 
service-connected disability, is denied.

Service connection for an aneurysm, to include as due to 
exposure to herbicides such as Agent Orange or due to 
service-connected disability, is denied.

Service connection for a white mass on the brain, to include 
as due to exposure to herbicides such as Agent Orange or due 
to service-connected disability, is denied.

Service connection for memory loss, to include as due to 
exposure to herbicides such as Agent Orange or due to 
service-connected disability, is denied.

Service connection for chronic obstructive pulmonary disease 
(COPD), to include as due to exposure to asbestos and lead 
paint, is denied.

Service connection for scarring and weakness in the left 
wrist as residuals of the removal of ganglion from the left 
wrist is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Service connection for right ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for a seizure disorder, to include as due 
to exposure to lead paint and/or herbicides such as Agent 
Orange, is denied.

Service connection for erectile dysfunction, to include as 
due to exposure to herbicides such as Agent Orange or due to 
service-connected disability, is denied.

A 40 percent rating for degenerative disc disease and 
degenerative joint disease of the lumbar spine is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A compensable rating for a history of kidney stones is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


